DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive. 

The applicant presented arguments that the newly amended features (as underlined) are not disclosed by Bharadwaj for the independent claims 1, 9, and 15, which recite the following: 
“determine a first resource allocation subfield and a second resource allocation subfield of the common information field based at least in part on the number of tones, wherein the first resource allocation subfield consists of a first 8 bits, wherein each of the first 8 bits is used to indicate  a first 996 tone RU associated with a first user information subfield of the user information field, and wherein the second resource allocation subfield consists of a second 8 bits, wherein each of the second 8 bits is used to indicate bits”.

The examiner respectfully disagrees. Newly cited teachings of Bharadwaj are utilized to teach the above newly amended claim limitations as shown below. 

For claim 1, 9 and 15, Bharadwaj discloses determine a first resource allocation subfield and a second resource allocation subfield of the common information field (see fig. 18 (Size of common portion for 160 MHz being 16 bits) and para. 0152-0153; the common field is divided into two 8 bit sections (i.e. total 16 bits) each corresponding to an 80 MHz portion (160Mhz total) for the configuration when all RUs are greater than 242 tones; this is shown in fig. 5a; 515a (i.e. first subfield), 515b (i.e. second subfield), where the resource allocation field of common block is split in two corresponding subfields corresponding to the split total bandwidth (in this case 160Mhz as in para. 0152) as in para. 0094-095) based at least in part on the number of tones (see 17a-17b (16 bit size for all RUs>=142 tones for 160Mhz) & fig. 18; para. 0152-0153; multiple configuration can be used / selected where the number of common bits (e.g. 8 -32) are based on the size of the tones such as shown in fig. 18 (i.e. 16 bits for RUs over 242 tones) , 
	
wherein the first resource allocation subfield consists of a first 8 bits (see fig. 18 (Size of common portion for 160 MHz being 16 bits for “All RUs are >=242) and para. 0152-0153; in the allocation scheme for a 160Mhz PPDU, where the RUs are >=242, the 16 bit common field (corresponding to the 160Mhz) consists of a first 8 bits portion (“first resource allocation subfield”) corresponding for an allocation of a first 80Mhz portion of the 160Mhz (“the size of the RUs for an 80 MHz portion is greater than or equal to 242 tones, then 8 bits can be used for common portion corresponding to that 80 MHz" in para. 0152); this is also shown in the generic structure of the common block allocation (i.e. no specific bandwidth allocated or RU size) via the first 515-a portion (“first resource allocation subfield”) of field 350-a in fig. 5A, wherein “ first portion 515-a correspond to a first portion of the bandwidth allocated” (para. 0094-0095, where in the example allocation of 160Mhz (para. 0152) the first portion would correspond to the first 8 bits corresponding to the first portion of the bandwidth allocated which is the first 80Mhz of the 160Mz allocated),

wherein each of the first 8 bits is used to indicate  a first 996 tone RU (see para. 0117 last sentence, 0152-0153; the first 8 bits are indicate / used for the first 80Mhz portion (where all RUs are greater than 242 tones, which includes the RU for an 80 MHz channel contains 996 tones as in para. 0117) associated with a first user information subfield of the user information field (see fig. 3; HE-SIG-B contains common block 340 and user blocks such as User block [N-1] “first user information subfield” , which are indicates / associated with the RU tones as in para fig. 17b, 18, para, 0116-118; 0146, 0152), 

and wherein the second resource allocation subfield consists of a second 8 bits (see fig. 18 (Size of common portion for 160 MHz being 16 bits for “All RUs are >=242) and para. 0152-0153; in the allocation scheme for a 160Mhz PPDU, where the RUs are >=242, the 16 bit common field (corresponding to the 160Mhz) consists of a second 8 bits portion (“second resource allocation subfield”) corresponding for an allocation of a second 80Mhz portion of the 160Mhz (“the size of the RUs for a 80 MHz portion is greater than or equal to 242 tones, then 8 bits can be used for common portion corresponding to that 80 MHz" in para. 0152); this is also shown in the generic structure of the common block allocation (i.e. no specific bandwidth allocated or RU size) via the second 515-b portion (“second resource allocation subfield”) of field 350-a in fig. 5A, wherein “ the second portion 515-b correspond to the second portion of the allocated bandwidth” (para. 0094-0095, where in the example allocation of 160Mhz (para. 0152) the second portion would correspond to the second 8 bits corresponding to the second portion of the bandwidth allocated which is the second 80Mhz of the 160Mz allocated), 

wherein each of the second 8 bits is used to indicate a second 996 tone RU (see para. 0117 last sentence, 0152-0153; the second 8 bits are indicate / used for the second 80Mhz portion (where all RUs are greater than 242 tones, which includes the RU for an 80 MHz channel contains 996 tones as in para. 0117) associated with a zero user information subfield of the user information field (see fig. 3; HE-SIG-B contains common block 340 and user blocks such as User block [0] “zero user information subfield” , which are indicates / associated with the RU tones as in fig. 17b, 18, para, 0116-118; 0146, 0152), 

the second 8 bits indicative of the second resource allocation subfield (see fig. 18 (Size of common portion for 160 MHz being 16 bits) and para. 0152-0153, second 8 bits (which is the second resource allocation subfield) used to for the second 80Mhz portion when RUs are greater than 242 tones) pointing to the first user information subfield (see fig. 3; HE-SIG-B contains common block 340 (which contains the second 8 bits for the second 80Mhz portion as in para. 0152) and user blocks (User block [0] – User block [N-1]) “first user information subfield”, which are indicative of the User / RU tones of User block [0] – User block [N-1] as in fig. 17b (16 bit size for all RUs>=142 tones for 160Mhz), 18, para, 0103-0104, 0116-118; 0146);

Therefore, Bharadwaj discloses the newly amended claim language of claims 1, 9 and 15. Arguments regarding dependent claims 2, 3, 5-8,10-14, 16, 17, 19, 20 are based on the above addressed arguments.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5-17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bharadwaj et al (US 20170064718 A1).

For claim 1, Bharadwaj discloses A device, the device comprising processing circuitry coupled to storage, the processing circuitry  (see fig. 22a; processor 2205 coupled to memory 2210 and para. 0164; transmitter transmitting the HE PPDU and the included preamble) configured to: 

determine a high efficiency signal-B (HE-SIG-B) field for a high efficiency (HE) frame (see para. 0059-60, 0105; HE-SIG-B field, such as HE-SIG-B field600-b, is generated, with its various fields /information (e.g. MCS, resource allocation) in the WLAN preamble (i.e. “determine”) which is then transmitted by the device as in para. 0054), the HE-SIG-B field comprising a common information field and a user information field (see fig. 3; HE-SIG-B contains common block 340 and user blocks (User block [0] – User block [N-1)); 

determine a data portion of the HE frame (see fig. 3; 325), wherein the data portion includes one or more resource units (RUs) (see para. 0053; the data contains resource units) with a size equal to a number of tones (see para. 0117 last sentence; the RU for an 80 MHz channel contains 996 tones); 

determine a first resource allocation subfield and a second resource allocation subfield of the common information field (see fig. 18 (Size of common portion for 160 MHz being 16 bits) and para. 0152-0153; the common field is divided into two 8 bit sections (i.e. total 16 bits) each corresponding to an 80 MHz portion (160Mhz total) for the configuration when all RUs are greater than 242 tones; this is shown in fig. 5a; 515a (i.e. first subfield), 515b (i.e. second subfield), where the resource allocation field of common block is split in two corresponding subfields corresponding to the split total bandwidth (in this case 160Mhz as in para. 0152) as in para. 0094-095) based at least in part on the number of tones (see 17a-17b (16 bit size for all RUs>=142 tones for 160Mhz) & fig. 18; para. 0152-0153; multiple configuration can be used / selected where the number of common bits (e.g. 8 -32) are based on the size of the tones such as shown in fig. 18 (i.e. 16 bits for RUs over 242 tones) , 

wherein the first resource allocation subfield consists of a first 8 bits (see fig. 18 (Size of common portion for 160 MHz being 16 bits for “All RUs are >=242) and para. 0152-0153; in the allocation scheme for a 160Mhz PPDU, where the RUs are >=242, the 16 bit common field (corresponding to the 160Mhz) consists of a first 8 bits portion (“first resource allocation subfield”) corresponding for an allocation of a first 80Mhz portion of the 160Mhz (“the size of the RUs for an 80 MHz portion is greater than or equal to 242 tones, then 8 bits can be used for common portion corresponding to that 80 MHz" in para. 0152); this is also shown in the generic structure of the common block allocation (i.e. no specific bandwidth allocated or RU size) via the first 515-a portion (“first resource allocation subfield”) of field 350-a in fig. 5A, wherein “ first portion 515-a correspond to a first portion of the bandwidth allocated” (para. 0094-0095, where in the example allocation of 160Mhz (para. 0152) the first portion would correspond to the first 8 bits corresponding to the first portion of the bandwidth allocated which is the first 80Mhz of the 160Mz allocated) 

wherein each of the first 8 bits is used to indicate  a first 996 tone RU (see para. 0117 last sentence, 0152-0153; the first 8 bits are indicate / used for the first 80Mhz portion (where all RUs are greater than 242 tones, which includes the RU for an 80 MHz channel contains 996 tones as in para. 0117) associated with a first user information subfield of the user information field (see fig. 3; HE-SIG-B contains common block 340 and user blocks such as User block [N-1] “first user information subfield” , which are indicates / associated with the RU tones as in fig. 17b, 18, para, 0116-118; 0146, 0152), 

and wherein the second resource allocation subfield consists of a second 8 bits (see fig. 18 (Size of common portion for 160 MHz being 16 bits for “All RUs are >=242) and para. 0152-0153; in the allocation scheme for a 160Mhz PPDU, where the RUs are >=242, the 16 bit common field (corresponding to the 160Mhz) consists of a second 8 bits portion (“second resource allocation subfield”) corresponding for an allocation of a second 80Mhz portion of the 160Mhz (“the size of the RUs for an 80 MHz portion is greater than or equal to 242 tones, then 8 bits can be used for common portion corresponding to that 80 MHz" in para. 0152); this is also shown in the generic structure of the common block allocation (i.e. no specific bandwidth allocated or RU size) via the second 515-b portion (“second resource allocation subfield”) of field 350-a in fig. 5A, wherein “ the second portion 515-b correspond to the second portion of the allocated bandwidth” (para. 0094-0095, where in the example allocation of 160Mhz (para. 0152) the second portion would correspond to the second 8 bits corresponding to the second portion of the bandwidth allocated which is the second 80Mhz of the 160Mz allocated), 

wherein each of the second 8 bits is used to indicate a second 996 tone RU (see para. 0117 last sentence, 0152-0153; the second 8 bits are indicate / used for the second 80Mhz portion (where all RUs are greater than 242 tones, which includes the RU for an 80 MHz channel contains 996 tones as in para. 0117) associated with a zero user information subfield of the user information field (see fig. 3; HE-SIG-B contains common block 340 and user blocks such as User block [0] “zero user information subfield” , which are indicates / associated with the RU tones as in fig. 17b (16 bit size for all RUs>=142 tones for 160Mhz), 18, para, 0116-118; 0146, 0152), 

the second 8 bits indicative of the second resource allocation subfield (see fig. 18 (Size of common portion for 160 MHz being 16 bits) and para. 0152-0153, second 8 bits (which is the second resource allocation subfield) used to for the second 80Mhz portion when RUs are greater than 242 tones) pointing to the first user information subfield (see fig. 3; HE-SIG-B contains common block 340 (which contains the second 8 bits for the second 80Mhz portion as in para. 0152) and user blocks (User block [0] – User block [N-1]) “first user information subfield”, which are indicative of the User / RU tones of User block [0] – User block [N-1] as in fig. 17b (16 bit size for all RUs>=142 tones for 160Mhz), 18, para, 0103-0104, 0116-118; 0146);

 and cause to send the HE frame (see fig. 23; 2340; HE preamble containing HE-SIG-B, which is part of the preamble, is transmitted as in para. 0054).


For claim 2, Bharadwaj discloses wherein the data portion comprises an orthogonal frequency- division multiple access (OFDMA) (see para. 0020, 0070; the transmission of the PPDU and therefore the data in fig. 3 can be a combination of OFDMA and MU-MIMO) 996 tone RU (see para. 0117 last sentence; the RU for an 80 MHz channel contains 996 tones) and a multi-user multiple input, multiple output (MU-MIMO) (see para. 0020, 0070; the transmission of the PPDU and therefore the data in fig. 3 can be a combination of OFDMA and MU-MIMO) 996 tone RU (see para. 0117 last sentence; the RU for an 80 MHz channel contains 996 tones).

For claim 3, Bharadwaj discloses wherein the HE frame is sent in a 160 MHz channel, and wherein the OFDMA (see para. 0020, 0070; the transmission of the PPDU and therefore the data in fig. 3 can be a combination of OFDMA and MU-MIMO) 996 tone RU (see para. 0117 last sentence; the RU for an 80 MHz channel contains 996 tones) is sent in a first 80 MHz subchannel (see fig. 15c, fig. 18 and para. 0145, 0146, 0152; the PPDU is transmitted in 160 MHz it is done via two 80 MHz allocations (i.e. first 80Mhz portion) as in para. 0146 / 0152)
 and the MU-MIMO (see para. 0020, 0070; the transmission of the PPDU and therefore the data in fig. 3 can be a combination of OFDMA and MU-MIMO) 996 tone RU (see para. 0117 last sentence; the RU for an 80 MHz channel contains 996 tones) is sent in a second 80 MHz subchannel (see fig. 15c, fig. 18 and para. 0145, 0146, 0152; the PPDU is transmitted in 160 MHz it is done via two 80 MHz allocations (i.e. second 80Mhz portion) as in para. 0146 / 0152).

For claim 5, Bharadwaj discloses wherein the first resource allocation subfield is based at least in part on a number of devices that multiplexed the RU (see para. 0146; the common field and its subfields depend on the number of devices (i.e. 2 in this case)).

For claim 6, Bharadwaj discloses, wherein the HE-SIG-B field comprises a first HE-SIG-B content channel and a second, HE-SIG-B content channel (see fig 15a-c; para. 0146; common portions in row 1510 and row 1520 corresponding to first and second, HE-SIG-B content channels, which correspond to cover the different portions of the total bandwidth (such as 160Mhz in para. 0152-0153)), wherein the common information field is a first common information field that corresponds to the first HE-SIG-B content channel (see fig 15a-c; para. 0146; common portions in row 1510 (“first common information field”) corresponding to first HE-SIG-B content channels, which correspond to cover the different portions of the total bandwidth (such as 160Mhz in para. 0152-0153), which can contain from 2 allocation fields (1505, 1515 in fig. 15a) to 8 different allocation fields 1555-1590 in fig. 15C), and wherein the processing circuitry is further configured to: 

determine a third resource allocation subfield and a fourth resource allocation subfield of a second common information field that corresponds to the second HE-SIG-B content channel (see fig 15a-c; para. 0146; common portions in row 1520 (“second common information field”) corresponding to second HE-SIG-B content channels, which correspond to cover the different portions of the total bandwidth (such as 160Mhz in para. 0152-0153), which can contain further at least 2 allocation fields (1535, 1540 in fig. 15b and / or 1555, 1560 in fig. 15c) to 8 different allocation fields 1555-1590 in fig. 15C), wherein the third resource allocation subfield and the fourth resource allocation subfield are based at least in part on the number of tones (see fig 15a-c; common portions in row 1510 and row 1520; para. 0146 and that contains 8 different allocation fields 1555-1590, wherein the allocation of the subfield (i.e. bits) is based on the number of tones as in fig. 18, para. 0152-0153).

For claim 7, Bharadwaj discloses further comprising a transceiver configured to transmit and receive wireless signals (see fig. 22a; 2220).

For claim 8, Bharadwaj discloses, further comprising one or more antennas coupled to the transceiver (see fig. 22a; 2220, 2225).

For claim 9, Bharadwaj discloses A non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors result in performing operations comprising (see fig. 22;a 22100):

 identifying a high efficiency (HE) frame received from a first device (see fig. 25; 2505; fig. 22a; processor 2205 coupled to memory 2210 and para. 0164; receiver receiving the HE PPDU and the included preamble), the HE frame comprising a high efficiency signal-B (HE-SIG-B) field and a data portion of the HE frame (see fig. 3, 325 and / or  fig. 25; 2505); 

determining a first resource allocation subfield and a second resource allocation subfield of the common information field (see fig. 18 (Size of common portion for 160 MHz being 16 bits) and para. 0152-0153; the common field is divided into two 8 bit sections (i.e. total 16 bits) each corresponding to an 80 MHz portion (160Mhz total) for the configuration when all RUs are greater than 242 tones; this is shown in fig. 5a; 515a (i.e. first subfield), 515b (i.e. second subfield), where the resource allocation field of common block is split in two corresponding subfields corresponding to the split total bandwidth (in this case 160Mhz as in para. 0152) as in para. 0094-095) based at least in part on the number of tones (see 17a-17b (16 bit size for all RUs>=142 tones for 160Mhz) & fig. 18; para. 0152-0153; multiple configuration can be used / selected where the number of common bits (e.g. 8 -32) are based on the size of the tones such as shown in fig. 18 (i.e. 16 bits for RUs over 242 tones) , 

wherein the first resource allocation subfield consists of a first 8 bits (see fig. 18 (Size of common portion for 160 MHz being 16 bits for “All RUs are >=242) and para. 0152-0153; in the allocation scheme for a 160Mhz PPDU, where the RUs are >=242, the 16 bit common field (corresponding to the 160Mhz) consists of a first 8 bits portion (“first resource allocation subfield”) corresponding for an allocation of a first 80Mhz portion of the 160Mhz (“the size of the RUs for an 80 MHz portion is greater than or equal to 242 tones, then 8 bits can be used for common portion corresponding to that 80 MHz" in para. 0152); this is also shown in the generic structure of the common block allocation (i.e. no specific bandwidth allocated or RU size) via the first 515-a portion (“first resource allocation subfield”) of field 350-a in fig. 5A, wherein “ first portion 515-a correspond to a first portion of the bandwidth allocated” (para. 0094-0095, where in the example allocation of 160Mhz (para. 0152) the first portion would correspond to the first 8 bits corresponding to the first portion of the bandwidth allocated which is the first 80Mhz of the 160Mz allocated) 

wherein each of the first 8 bits is used to indicate  a first 996 tone RU (see para. 0117 last sentence, 0152-0153; the first 8 bits are indicate / used for the first 80Mhz portion (where all RUs are greater than 242 tones, which includes the RU for an 80 MHz channel contains 996 tones as in para. 0117) associated with a first user information subfield of the user information field (see fig. 3; HE-SIG-B contains common block 340 and user blocks such as User block [N-1] “first user information subfield” , which are indicates / associated with the RU tones as in fig. 17b (16 bit size for all RUs>=142 tones for 160Mhz), 18, para, 0116-118; 0146, 0152), 

and wherein the second resource allocation subfield consists of a second 8 bits (see fig. 18 (Size of common portion for 160 MHz being 16 bits for “All RUs are >=242) and para. 0152-0153; in the allocation scheme for a 160Mhz PPDU, where the RUs are >=242, the 16 bit common field (corresponding to the 160Mhz) consists of a second 8 bits portion (“second resource allocation subfield”) corresponding for an allocation of a second 80Mhz portion of the 160Mhz (“the size of the RUs for an 80 MHz portion is greater than or equal to 242 tones, then 8 bits can be used for common portion corresponding to that 80 MHz" in para. 0152); this is also shown in the generic structure of the common block allocation (i.e. no specific bandwidth allocated or RU size) via the second 515-b portion (“second resource allocation subfield”) of field 350-a in fig. 5A, wherein “ the second portion 515-b correspond to the second portion of the allocated bandwidth” (para. 0094-0095, where in the example allocation of 160Mhz (para. 0152) the second portion would correspond to the second 8 bits corresponding to the second portion of the bandwidth allocated which is the second 80Mhz of the 160Mz allocated), 

wherein each of the second 8 bits is used to indicate  a second 996 tone RU (see para. 0117 last sentence, 0152-0153; the second 8 bits are indicate / used for the second 80Mhz portion (where all RUs are greater than 242 tones, which includes the RU for an 80 MHz channel contains 996 tones as in para. 0117) associated with a zero user information subfield of the user information field (see fig. 3; HE-SIG-B contains common block 340 and user blocks such as User block [0] “zero user information subfield” , which are indicates / associated with the RU tones as in fig. 17b (16 bit size for all RUs>=142 tones for 160Mhz), 18, para, 0116-118; 0146, 0152), 

the second 8 bits indicative of the second resource allocation subfield (see fig. 18 (Size of common portion for 160 MHz being 16 bits) and para. 0152-0153, second 8 bits (which is the second resource allocation subfield) used to for the second 80Mhz portion when RUs are greater than 242 tones) pointing to the first user information subfield (see fig. 3; HE-SIG-B contains common block 340 (which contains the second 8 bits for the second 80Mhz portion as in para. 0152) and user blocks (User block [0] – User block [N-1]) “first user information subfield”, which are indicative of the User / RU tones of User block [0] – User block [N-1] as in para fig. 17b (16 bit size for all RUs>=142 tones for 160Mhz), 18, para, 0103-0104, 0116-118; 0146);

and determining the data portion  of the HE frame (see fig. 3, 325 and / or  fig. 25; 2505) based at least in part on the first resource allocation subfield and the second resource allocation subfield  (para. 0092; the resource allocation field 350a and its subfields (including subfields 515a & 515-b) signals how the data portion 325 is partitioned, wherein the first and second 8 bits (for the 160Mhz bandwidth) correspond to the first and second allocation subfields as in para. 0152-0153)


Regarding Claim 10, wherein the HE-SIG-B field comprises a first HE-SIG-B content channel and a second, HE-SIG-B content channel (see fig 15a-c; para. 0146; common portions in row 1510 and row 1520 corresponding to first and second, HE-SIG-B content channels, which correspond to cover the different portions of the total bandwidth (such as 160Mhz in para. 0152-0153)), wherein the first resource allocation subfield and the second resource allocation subfield (see fig. 18 (Size of common portion for 160 MHz being 16 bits) and para. 0152-0153; the common field is divided into two 8 bit sections (i.e. total 16 bits) each corresponding to an 80 MHz portion (160Mhz total) for the configuration when all RUs are greater than 242 tones; this is shown in fig. 5a; 515a (i.e. first subfield), 515b (i.e. second subfield), where the resource allocation field of common block is split in two corresponding subfields corresponding to the split total bandwidth (in this case 160Mhz as in para. 0152) as in para. 0094-095) correspond to the first HE-SIG-B content channel (see fig 15a-c; para. 0146, common portions in row 1510 corresponding to first HE-SIG-B content channels, can contain from 2 allocation fields (1505, 1515 in fig. 15a) to 8 different allocation fields 1555-1590 in fig. 15C) 

and wherein the first resource allocation subfield (see fig. 18 (Size of common portion for 160 MHz being 16 bits) and para. 0152-0153, first 8 bits (out of 16 total bits for 160Mhz channel, corresponding to the similar subfield 515-a in fig. 5a, para. 0094-0095 for a first 10Mhz portion of a 20Mhz channel) used to for the first 80Mhz portion when RUs are greater than 242 tones)  indicates a number of user information fields in the first HE-SIG-B content channel (see fig. 3; HE-SIG-B contains common block 340 (which contains the second 8 bits for the second 80Mhz portion as in para. 0152 and the first HE-SIG-B channel which corresponds to the common portions in row 1510 as in fig 15a-c; para. 0146) and user blocks (User block [0] – User block [N-1]) “first user information subfield”, which are indicative of the User / RU tones of User block [0] – User block [N-1] (and therefore their number) as in fig. 17a-bb, 18, para, 0103-0104, 0116-118; 0146).

For claim 11, Bharadwaj discloses wherein the common information field is a first common information field that corresponds to the first HE-SIG-B content channel (see fig 15a-c; para. 0146; common portions in row 1510 (“first common information field”) corresponding to first HE-SIG-B content channels, which correspond to cover the different portions of the total bandwidth (such as 160Mhz in para. 0152-0153), which can contain from 2 allocation fields (1505, 1515 in fig. 15a) to 8 different allocation fields 1555-1590 in fig. 15C) and wherein the operations further comprise:
determining a third resource allocation subfield and a fourth resource allocation subfield of a second common information field that corresponds to the second HE-SIG-B content channel (see fig 15a-c; para. 0146; common portions in row 1520 (“second common information field”) corresponding to second HE-SIG-B content channels, which correspond to cover the different portions of the total bandwidth (such as 160Mhz in para. 0152-0153), which can contain further at least 2 allocation fields (1535, 1540 in fig. 15b and / or 1555, 1560 in fig. 15c) to 8 different allocation fields 1555-1590 in fig. 15C), wherein the third resource allocation subfield and the fourth resource allocation subfield are based at least in part on the number of tones (see fig 15a-c; common portions in row 1510 and row 1520; para. 0146 and that contains 8 different allocation fields 1555-1590, wherein the allocation of the subfield (i.e. bits) is based on the number of tones as in fig. 18, para. 0152-0153).

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SUN; Yakun et al.	US 20160156438 A1	SIGNAL FIELDS IN A HIGH EFFICIENCY WIRELESS LOCAL AREA NETWORK (WLAN) DATA UNIT
HEDAYAT; Ahmad Reza	US 20160302229 A1	MULTI-USER AGGREGATION METHODS AND SYSTEMS FOR DATA AND CONTROL FRAMES
ASTERJADHI; Alfred et al.	US 20180205441 A1	SHORT UPLINK FEEDBACK RELATED METHODS AND APPARATUS
Verma; Lochan et al.	US 20190124556 A1	MULTIPLEXING CLIENTS OF DIFFERENT GENERATIONS IN TRIGGER-BASED TRANSMISSIONS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday and Tuesday / Thursday and Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413